Citation Nr: 0322984	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-48 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from December 1950 to December 
1953.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1993 decision by the VA Outpatient Clinic in 
Winston-Salem, North Carolina.

REMAND

In August 1992, the veteran was hospitalized at Grace 
Hospital.  In September 1992, he claimed entitlement to 
reimbursement from VA for hospital expenses he incurred 
there.  In a January 1993 letter, the Administrative Officer 
of the VA Outpatient Clinic in Winston-Salem denied his claim 
and advised him of his right to appeal.  A statement from the 
veteran received in January 1993, disagreed with the denial 
and requested issuance of a Statement of the Case (SOC).  
However, an SOC has not been issued, and the case must be 
remanded for that purpose.  Manlincon v. West, 12 Vet. 
App. 238, 240-1 (1999).

Accordingly, this case is remanded to the outpatient clinic 
(VAOPC) for the following:

The VAMC must review all of the evidence 
of record, with regard to the veteran's 
claim of entitlement to reimbursement for 
unauthorized medical expenses incurred in 
August 1992, and readjudicate the issue 
on appeal.  If the decision is 
unfavorable, the VAOPC must issue the 
veteran a Statement of the Case, together 
with instructions for perfecting appeal, 
in accord with 38 C.F.R. §§ 19.30 and 
19.38 (2002).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).


